Citation Nr: 0421706	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right retropatellar pain syndrome, on appeal from the initial 
grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
left retropatellar pain syndrome, on appeal from the initial 
grant of service connection.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with insomnia and chronic fatigue.  

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for bilateral 
conjunctivitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1998.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above service connection claims 
and granted an initial noncompensable evaluation for 
bilateral retropatellar pain syndrome.  By rating action of 
November 2002, the RO granted a 10 percent rating for each 
knee.

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In a March 2004 statement, the veteran 
reported that ever since his return from the Persian Gulf War 
he has had symptoms of diffuse pain and fatigue and that he 
began attending therapy for Gulf War syndrome.  In the March 
2004 statement, the veteran also reported heart problems that 
he believes began in service.  These issues are referred to 
the RO for appropriate action.

The foot and knee claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran does not currently suffer from PTSD.

3.  The veteran does not currently suffer from 
conjunctivitis.


CONCLUSIONS OF LAW

1.  PTSD with insomnia and chronic fatigue was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.304(f), 4.125(a) (2003).

2.  Conjunctivitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The record 
shows the RO sent to the veteran in June 2002 a development 
letter conforming to the above requirements for the issues 
decided herein. VA has therefore satisfied its duty to 
notify.

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claims, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the veteran's claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Under the 
facts of this case, "the record has been fully developed."  
See Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  There is no indication from the veteran or in the 
record that there is relevant, outstanding evidence that 
would support the veteran's claims, and the record includes 
the reports from thorough VA examinations conducted in July 
2002.  Accordingly, VA has satisfied its duty to assist.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this case, VA examiners have determined 
the veteran does not currently suffer from PTSD or 
conjunctivitis, and there is no competent evidence of record 
disputing these opinions.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the criteria of Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  Here, the July 2002 VA PTSD 
examiner found no psychiatric diagnosis and stated that the 
findings on examination did not meet the criteria necessary 
for a DSM-IV diagnosis of PTSD, given the limited number of 
psychiatric symptoms and the inadequacy of the veteran's 
claimed stressors.  The Board accords significant probative 
value to the July 2002 VA examiner's opinion.  The opinion 
includes a thorough rationale consistent with the objective 
findings and included consideration of the evidence in the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  

Aside from the July 2002 VA examination report, the claims 
file is absent of any competent evidence addressing PTSD.  
The veteran stated at the July 2002 examination that he has 
not received any post-service treatment or evaluation for any 
mental disorder, and there is nothing to suggest he has 
sought medical attention for his alleged PTSD since that 
examination.  The Board must therefore conclude that the 
veteran does not currently suffer from PTSD.

While there is evidence showing the veteran had 
conjunctivitis in service in 1985, the record is devoid of 
post-service medical evidence of a current conjunctivitis 
disability.  The only competent evidence addressing the 
matter is the July 2002 VA eye examination report in which 
the examining ophthalmologist concluded, "There is no 
sequelae of [the veteran's] conjunctivitis documented in 
1985."  The Board must therefore conclude that the veteran 
does not currently suffer from a conjunctivitis disability.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  Without competent evidence of the currently claimed 
disabilities, the preponderance is against the veteran's 
claims, and they must be denied.  


ORDER

Service connection for post-traumatic stress disorder with 
insomnia and chronic fatigue is denied.

Service connection for conjunctivitis is denied.




REMAND

The most recent supplemental statement of the case (SSOC) is 
dated January 30, 2004.  Received at the Board on July 20, 
2004, the veteran submitted additional evidence relevant to 
the claims involving the knees and feet.  The evidence is a 
report from a physical residual functional capacity 
assessment.  The agency of original jurisdiction (the RO) has 
not reviewed this evidence and has not prepared an SSOC 
discussing this evidence.  See 38 C.F.R. § 19.31 (2003).  
This should be accomplished on remand.

VA assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The service medical records reflect several entries 
related to the veteran's feet.  In January 1979, he 
complained of calluses on the right foot.  In August 1992, he 
complained that his feet hurt.  In May 1996, he was seen for 
a laceration at the plantar aspect of the right foot.  In 
March 1998, the veteran complained of left foot pain.  In 
August 1998, left foot plantar fasciitis was noted.  The July 
2002 VA foot examiner diagnosed tinea pedis and found on 
orthopedic examination contracted digits 2-5, bilaterally, as 
well as a cavus foot type.  The VA examiner, however, did not 
have the claims file and did not express an opinion as to the 
relationship, if any, between any current foot disorder and 
the foot symptoms and findings noted in service.  Re-
examination for this purpose is warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002). 

VA must also inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The June 
2002 development letter of record did not explain what is 
necessary to substantiate a claim for a higher rating.  
Therefore, in regard to the evaluation of the knees, VA has 
not provided adequate notice to the veteran, and this should 
be done on remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Inform the veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for a higher rating; (2) about the 
information and evidence that VA will 
seek to provide on his behalf; (3) about 
the information and evidence he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate examination of his 
feet.  Any indicated tests should be 
accomplished.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the examination report if 
the claims file was reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any current foot disorder.  
The examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any currently diagnosed 
foot disorder had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should specifically 
consider the foot symptoms and findings noted 
in service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Readjudicate the claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained since 
the issuance of the January 2004 SSOC.  
If the decisions remain adverse to the 
veteran, furnish him and his 
representative an SSOC and afford a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



